...

                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA. . " . .-·,   ~        "i       QOCN
                                                               ~ - ~t..~::i-.~·        'f~
                                   WESTERN DIVISION                                              i 9-"'f'
                                                                                                            ·OURT cJ;
                                NO.  5:18-CR-00056-BO                                        0              ~/¥
                                                                                  P 1~tf&r A. .Moore' J~., Cl"'rk
                                                                                  I .....,,..                ""
                                                                                  ''~:; :..imtr1ct Court
                                                                               .'::r:::itt:n-1     District of NC
      UNITED STATES OF AMERICA

                   v.

      MICHAEL JAMES SIMMONS


                                    ORDER OF FORFEITURE

            WHEREAS,      pursuant to the entry of a plea of guilty by the

      defendant on June 6, 2018 to a violation of 18 U.S.C. §§ 922(g) (1)

      and 924,    and further evidence of record and as presented by the

      Government,       the Court finds that the following personal P.Eoperty

      is hereby forfeitable pursuant to 18 U.S.C. § 924(d) (1), to wit:

      a   Winchester,     Model   41,    . 410   caliber    shotgun,    obscured serial

      number, and any and all related ammunition;

            AND WHEREAS, by virtue of said finding, the United States is

      now entitled to possession of said personal property, pursuant to

      Fed. R. Crim. P. 32.2(b) (3);

            It is hereby ORDERED, ADJUDGED and DECREED:

            1.     That based upon the Guilty Plea as to the defendant, the

      United     States    is   hereby   authorized    to    seize     the   above-stated

      personal property, and it is hereby forfeited to the United States

      for disposition in accordance with the law, including destruction,                                       t




                                                 1
as allowed by Fed.    R.   Crim.   P.       32.2(b) (3).   In accordance with

·Fed. R. Crim. P. 32. 2 (b) ( 4) (A), this Order is final at sentencing.

      2.   That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

     The Clerk   IS hereby directed to send copies of this Order
to all counsel of record.

      SO ORDERED.   This   ..S- day    of    v~            ,   2018.




                                   l~.
                                      TERRENCE W. B O Y L E ¥
                                      United States District Judge




                                        2
